Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Improper Amendments Reissue Claims
The amendment filed on 11/21/2018 proposes amendments to claims 25 and 26 that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  Amendments to claims 11, 14, 20, and 23, use strikethrough to make deletions.  A supplemental amendment correctly amending the reissue application is required in response to this office action. 
Furthermore, the amendment does not comply with comply with 37 CFR 1.173(c), which each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The amendment to claims 11, 14, 20, and 23 does not provide an explanation of the support in the disclosure of the patent.  The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.
35 U.S.C. 251
The reissue oath/declaration filed with this application is defective because it fails to contain the statement(s) required under 37 CFR 1.175.  
Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. See MPEP 1414 II.  Here applicant states the following: 


Declaration filed on 11/21/18.

The above noted statement fails to identify the specific claim(s) and the specific claim language wherein lies the error.  

Claims 1-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 and 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 11-12, and 24 of U.S. Patent No 9,486,852. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘852 Patent discloses a pattern assembly made from a fugitive material intended to be used as cast to form a refractory mold.  The pattern assembly comprises a hollow sprue wall having the claimed gates between the sprue wall and patterns.  The assembly comprises axially extending segments of the sprue wall.  Claim 1 of the ‘852 patent differ from .
Regarding claim 2, see claim 2 of the ‘852 Patent.
Regarding claims 3-4, see claim 3 of the ‘852 Patent.
Regarding claim 5, see claim 6 of the ‘852 Patent.
Regarding claim 6, see claim 7 of the ‘852 Patent.
Regarding claim 7, see claim 11 of the ‘852 Patent.
Regarding claim 8, see claim 12 of the ‘852 Patent.
Regarding claim 9, see claim 24 of the ‘852 Patent.
Regarding claim 23, see claim 2 of the ‘8852 Patent. 
Claim 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No 9,833,833.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘833 Patent discloses a pattern assembly made from a fugitive material intended to be used as cast to form a refractory mold.  The pattern assembly comprises a hollow sprue wall having the claimed gates between the sprue wall and patterns.  Claim 1 of the ‘833 patent discloses a plurality of patterns disposed outwardly of the sprue wall; and a plurality of outwardly extending gates attached to and extending between the sprue wall and the pattern, 
Claim 1 of the ‘933 patent differ from claim 1 of the instant application because it is additionally defines the fugitive material as being a polymer or wax. Additionally. Claim 1 of the ‘933 differs from claim 1 of the instant application because it additionally recites that the sprue wall has a thickness, length and periphery. However, the noted differences between claim 1 of the ‘833 patent and claim 1 of the instant application are obvious features that are not patentably distinct from each other.  
Regarding claim 2 see claim 2 of the ‘833 patent disclosing a runner and formation of a refractory mold.
Regarding claim 3, see claim 3 of the ‘833 patent.
Regarding claim 4-8, see claims 4-8, respectively, of the ‘833 patent.
Regarding claim 9, see claim 1 of the ‘833 patent disclosing the use of wax and polymer as the fugitive material.
Regarding claim 10, see claim 9 of the ‘833 patent.
Regarding claim 11, see claim 10 of the ‘833 patent.
Regarding claim 12, see claim 11 of the ‘833 patent.
Regarding claim 13, see claim 12 of the ‘833 patent.

Claim 13 of the ‘933 patent differ from claim 14 of the instant application because it is additionally defines the fugitive material as being a polymer or wax. Additionally, Claim 13 of the ‘933 differs from claim 14 of the instant application because it additionally recites that the sprue wall has a thickness, length and periphery. However, the noted differences between claim 13 of the ‘833 patent and claim 14 of the instant application are obvious features that are not patentably distinct from each other.  
Regarding claim 15, see claim 14 of the ‘833 patent.
Regarding claim 16-22, see claim 15-21, respectively, of the ‘833 patent.




Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4, 6-7, 9-15, and 17-22 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Chandley et al (US 6453976).
Regarding claims 1 and 14, Chandley discloses a radial pattern made from vaporizable material (claimed fugitive material).  See abstract.  As shown in figures 1 and 3, a hollow sprue wall is formed by a plurality of rings 17 having thickness, length and a periphery.  A plurality of patterns 16 are disposed radially outward on the sprue wall.  The patterns 16 have gates 14 that extend between the sprue wall and pattern.  As detailed in Col. 3, ll. 20-46, the sprue is made of pattern sections of rings 17 wherein gates 14 attach the pattern 16.  Once the segments are stacked (formed of the rings, gates and pattern), the segments axially extend forming a hollow sprue wall with an internal vent 12a.  See figure 2.  The radial pattern forms a refractory mold having the mold cavity defined by the outer surfaces of the fugitive material.  See abstract.
Regarding claims 2, a runner 22 is at an inlet end of the hollow sprue.  See figure 3.
Regarding claim 4, as shown in figure 3, the runner is disposed at the lower end of the sprue wall. 
Regarding claim 6, the internal vent 12a creates a hollow cylindrical sprue.
Regarding claim 7, the pattern 16 have different patterns deemed as the various curvature features on pattern 16.
Regarding claim 9, the fugitive material is a polymer.  See col. 3, ll. 33-45.

Regarding claims 11 and 20, see col. 3, ll. 48 ff discussing the application of a mica, which contains silica, and quartz slurry onto the pattern assembly. 
Regarding claim 12, the refractory mold wall has a thickness of 0.01 to 0.02 inches. See col. 3, ll. 60-65. 
Regarding claims 13 and 21, air spaces or air pockets remain on refractory as noted in Col. 5, ll. 20-25 which results in a refractory mold being gas permeable.
Regarding claim 15, molten metal is added to heat up the refractory mold and remove the fugitive material by replacing it with the molten metal. See bridging paragraph of column 6-7.
Regarding claims 17-18, a refractory mold comprising a plurality of dried refractory slurry is formed the on the fugitive pattern assembly. See col. 3, ll. 48 ff discussing the application of a mica and quartz slurry onto the pattern assembly by dipping the pattern assembly onto the mica and quartz slurry. 
Regarding claim 19, the process can be repeated to make more refractory molds. 
Regarding claim 22, a refractory mold comprising a plurality of dried refractory slurry is formed the on the fugitive pattern assembly. See col. 3, ll. 48 ff discussing the application of a mica and quartz slurry onto the pattern assembly by dipping the pattern assembly onto the mica and quartz slurry. This dipping method is deemed as a 3D printing.

Allowable Subject Matter

Claims 23-24 are allowed over the cited prior art.
The closest prior art such as Chandley et al fails to disclose a runner attached to the inner surface of  the sprue wall as recited in claim 3, a runner having a plurality of spokes as recited in claim 5, or joined to the sprue wall as recited in claims 16 and  23-24.  
Regarding claim 8, the prior art of record does not disclose a second pattern within the sprue wall. The sprue wall of Chandley is mainly designed to create a vacuum to aid in the deposition of the refractory slurry.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9, 498,819 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on 571.270.9270.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Carlos N. Lopez/Patent Reexamination Specialist, Art Unit 3991                                                                                                                                                                                                        


/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991